OFFICE    OF THE AlTORNEY         GENERAL Ok+ TEXAS
                                 AUSTIN




Hanoruble Barry 8oyd
County Attorney
Beuidsraon County
Athens, ‘&ma6




              Your   33quest   for                   he rollowln&     oteted
cpl‘astion:

                                                 Isslttea   have
                                                  andidata who
                                                  office at the
                                            8 2kfteT Said 8iW$-
                                            ere uanvasaed,*

                                          ooneidarad by this       dapartment,



                               Eominatton deelined
                        may deoline and annul his mm-
                                      officer  with whom
                                     ation is filed,  tcm
      daya beiora ths eleutlua     if it be for a oity
      oftioe,                    t other oases, a deola-
               and twenty days -11
      mtion in writlnz3, signed by hira before emno
      oftiosr  authorized t3 take aokno--uladgmemts. 7li-m
      suoh deolination   (or in ease of death of a
      llOJ&itl~~), the   dXfMUtiVt3   COdttiW3   Of (I FWty
    or a mnjorlty or thea for the State, die-
    trio% or o.ounty aa the offloe to be mm-
    inated aiy requfr&, may nominate a aandi-
    date to supply the vacanoy by filing with
    the eoretary of State in the base of State
    or d 9 atrlot offioera,    or with the county
    Judge in the oaso or oount or preoinot orf%
    oera a oertifloate       duly 6f gned and aoknowl-
    edge 4 by them, eettlng     forth the oauae of
    tha vaoanoy, the mime or the new noalnee,
    the offioe for shioh he wae ndmlnated end
    when and how he wa$ nominated. Ho exeou-
    tire oomitteo      rhall ever have power ot nom-
    lnatlon, except where a nominoe ha8 died or
    deollned the non&nation ae provided in this
    artiole.W
           Article8 3172 and 3173 of the Revised Civil Stat-
utee of 1911 whioh are now aodifled by Vernon ee Artiole
3165, V. A. E, S., aupra, were oonetmed by the Supreme Court
o? TeBis In the ease of Gilmore v+ Waples, et al, 188 9. X.
1037.  ?ie quote rrom the oourt*e opinion a8 followsr
          *       The powers of a State sxeoutive
    oommit~e~ in reepeot to making mmlnatlonr
    for ita party are dealt with in Artioles    3172
    and 327) of the Rerlaed Statute&    It ill pro-
    vided In Artiole 3172 that in oaee of the
    death or 8 nominee for a State Office, or the
    deollnatfoa  of suah a nomination by a ntieo,
    the State Xxeoutive Committee of the party
    may nominate a oandfdate to eu~plp the vaoanoy~
    The auooeeding artlole,  Artlole 3173, deolarea:
          “*Ho exeoutive commlttee shall ever have
    any power BP nomination, except where a nom-
    inee ha8 died or aeolined the nomination a8
    provided in Artlole 3172.’
          DThere is nothing embiguous about these
    two artlolerr.  Ifor is their intention in any
    wlise obaouse.  They very plainly oonier upon
    a State oonsaittee the power of nominating fa
    oandidate for a State oiiioe in lnetanoea
    where there haa been a previous nomination
    and .the nominee hae either deolined the nom-
    ination or has died.    Juet ao unequlvooally
Hmorablo      Harry %oyd, Page f _


         they deny suoh power to the oomlttes     in
        all other instanaea.    The laagu~a of Arti-
        01s 3173 1s pointed,   olear end oertain,    and
        there ia nothing about It or ita oontext that
        would warrant a oourt in setting it aside.
        A rtatute  so plain and umlrtaicable leave8
        nothIng ior lntsrgretatlon   or oonatruotion.
        All that oourts may do with auoh a statute
        i8 to observe It and earoroe it.     . . .m
            Artfolecr 3124 and 3125, Vernon18 Annotated Texas
Civil    Statutes,  provide tar ths oountf exaautfv’o oommlttee
to Oanv8M the returna of the eleltlon        ana dOOlal% the rc
mat.     Artiole 3125 8la0 rsqulrea the ohalman of the oouatp
exsoutivo    oommlttee to oertlfy a6 nomlneo the oandldato who
reoaiYod the woeMa          vote to nominate. or ooumo the
hoalnee oarinot be orf‘1: oielly  aid legally known uutif the
returna   hare been oanvassed and the reeulte     deolarsd in ao-
oordanos with law.
          It is our opinion     that your question shmld bs          ,’
answered in the siflrmativa,     and it is so anSwered,
                                          very truly your6
                                      ATTORNEY GENERAL
                                                     OB T&XX3



                                                 Wm.
                                                   J.      Panning
                                                       Asai &ant


WJPIGO